 1


 2


 3


 4


 5


 6


 7


 8

 9
                                      UNITED STATES BANKRUPTCY COURT
10                                    WESTERN DISTRICT OF WASHINGTON

11


12

      IN RE                                                        No.   17-43644-BDL
13    NELSON M. MELO and SANDRA K. MELO

14

                                                                   ORDER ON PRO HAC VICE
15
                                                                   APPLICATION
                                         Debtors.
16


17

              This matter came before the court on the Application for Leave to Appear Pro Hac Vice
18

                                                     , (the "Application") submitted by Donald E.
19

     Bradley                             [applicant's name] seeking permission to appear and participate as
20

     counsel for Marten Transport, Ltd.                                  _, [party or parties represented] in
21

     the above-captioned matter. The Court having reviewed the Application, it is hereby
22

               ORDERED that the Application be GRANTED.
23


24                                      /// END OF ORDER ///

25    Presented by: /s/ Philip S. McCune
                         Philip S. McCune, WSBA #21081
26                       Marten Transport, Ltd.

     Order Pro Hac - rev. 8/26/13
Case 17-43644-BDL                   Doc 88-1   Filed 04/01/19    Ent. 04/01/19 11:33:43        Pg. 1 of 1
